Jun 26 2015, 7:48 am




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Darrell E. Felling II                                      Gregory F. Zoeller
Felling & Felling Law Office                               Attorney General of Indiana
Greencastle, Indiana
                                                           Henry A. Flores, Jr.
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Sabrina Y. Dada,                                           June 26, 2015

Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           53A01-1501-CR-33
        v.                                                 Appeal from the Monroe Circuit
                                                           Court.
                                                           The Honorable Kenneth G. Todd,
State of Indiana,                                          Judge.
Appellee-Respondent                                        Cause No. 53C03-0709-CM-3877




Baker, Judge.




Court of Appeals of Indiana | Opinion 53A01-1501-CR-33 | June 26, 2015                     Page 1 of 4
[1]   Sabrina Dada appeals the trial court’s denial of her petition to expunge the

      records of a 2007 summons for a charge of class C misdemeanor illegal

      consumption of an alcoholic beverage. The trial court denied Dada’s petition

      because she had been summonsed rather than arrested. Finding that Dada is

      entitled to relief, we reverse and remand with instructions to expunge the

      relevant records.


                                                      Facts
[2]   On August 24, 2007, Dada was issued a summons for class C misdemeanor

      illegal consumption of an alcoholic beverage. Pursuant to a pretrial diversion

      agreement, the charge was dismissed on October 15, 2013.


[3]   On July 22, 2014, Dada filed a petition to expunge the records related to the

      dismissed class C misdemeanor charge. The State consented to the

      expungement, but the trial court summarily denied the petition on October 24,

      2014, noting that Dada had not been arrested. Dada now appeals.


                                    Discussion and Decision
[4]   This appeal requires us to interpret a statute. We apply a de novo standard of

      review to statutory interpretation, with a goal of determining and giving effect

      to the intent of the legislature. Trout v. State, 28 N.E.3d 267, 271 (Ind. Ct. App.

      2015).


[5]   Indiana Code section 35-38-9-1 governs the expungement of records related to

      criminal charges that did not result in a conviction. It applies “only to a person


      Court of Appeals of Indiana | Opinion 53A01-1501-CR-33 | June 26, 2015     Page 2 of 4
      who has been arrested[.]” I.C. § 35-38-9-1(a). The trial court reasoned that

      because Dada was never actually arrested, she is not entitled to the relief she

      seeks.


[6]   We cannot conclude that the legislature intended for this result to be reached,

      inasmuch as it would offer relief to more problematic offenders and deny relief

      to more compliant ones. In other words, as Dada astutely points out, “if this

      line of reasoning is followed, it will create an unjust result for those individuals

      that may be non-threatening and compliant with an officer and are only issued

      a summons as opposed to being formally placed under arrest.” Appellant’s Br.

      p. 7. And indeed, the General Assembly has recognized that the statute as

      written may lead to unjust results. The statute has been amended to read that it

      “applies only to a person who has been arrested, charged with an offense, or

      alleged to be a delinquent child.” I.C. § 35-38-9-1(a) (effective date of July 1,

      2015) (emphasis added).


[7]   This Court has commented on the fact that “Indiana courts have long

      recognized the stigma associated with having a criminal conviction.” J.B. v.

      State, 27 N.E.3d 336, 339 (Ind. Ct. App. 2015). Likewise, there is a stigma

      associated with past criminal charges, whether or not the individual was

      arrested. The State concedes that this Court, “when faced with a similar

      circumstances under Indiana Code Section 35-38-9-2 (Expungement of

      Misdemeanor Convictions), has held that a petitioner was entitled to expunge

      records relating to a conviction, even though the conviction had been dismissed

      and there was no conviction to expunge.” Appellee’s Br. p. 5 (citing J.B., 27

      Court of Appeals of Indiana | Opinion 53A01-1501-CR-33 | June 26, 2015      Page 3 of 4
N.E.3d 336). The State also emphasizes that it agreed below that Dada was

      entitled to relief.


[8]   As in J.B., we find that Dada is entitled to relief. She was charged with a

      criminal offense that was eventually dismissed, and the fact that she was not

      formally arrested does not vitiate her right to expungement of the records

      related to this incident.


[9]   The judgment of the trial court is reversed and remanded with instructions to

      expunge the relevant records.


      Friedlander, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Opinion 53A01-1501-CR-33 | June 26, 2015    Page 4 of 4